By the Court.

Benning, J.
delivering the opinion.
Was the charge of the Court wrong?
The charge seems to amount to this; that although Hampton might have been in debt at the time when he made the voluntary conveyance to his son-in-law, Davis; yet the conveyance was not void as to the persons, to whom he was so in debt, unless the value of the land conveyed, was disproportionably great, as compared with the value of his whole property, and the amount for which he was so in debt.
*686If there is any law which this charge violates, it must be the 13 th of Elizabeth, “against fraudulent deeds, alienations, &c.”
That statute declares, “ that all and every feoffment, gift,” &c., “ made to, or for,” the “ intent to delay, hinder or defraud creditors and others, of their” — “debts,” “shall be deemed and taken, (only as against” such creditors, and others,) “to be clearly and utterly void.” — Schley’s Dig. 215.
A gift, then, to be void by this statute, must be “ made” with “ intent” to defraud creditors.
Now is a man’s being in a state of indebtedness, however slight, at the time when he makes a voluntary gift, however small as compared with his whole property, conclusive evidence, that he acts from an “intent” to defraud the creditors out of their debts. If it is, the charge was wrong, if it is not the charge was right.
It is certain, that the statute itself does not say, that this fact shall be conclusive evidence, or even any evidence, of such intent. The statute is simply silent, both as to the kind of facts which shall be admissible on the question of this Intent, and as to the degree of weight to which any facts that may be admissible on the question, shall be entitled.
And yet it is equally certain, that there have been dicta, and perhaps a few decisions, to the effect that this fact is conclusive evidence of this fraudulent intent. But what law they find to support themselves by, I cannot imagine. In Hindes, lessee, vs. Longworth, 11 Wheat. R. 190, the Court say: “ A deed from a parent to a child, for the consideration of love and affection, is not absolutely void as ■against creditors. It may be so under circumstances. But the mere fact of being indebted to a small amount would not make the deed fraudulent, if it could be shown, that the grantor was in prosperous circumstances, and unembarrassed, and that the gift to a child was a reasonable provision, according to his state and condition in life, and leaving enough for the payment of the debts of the grantor. The *687want of a valuable consideration may be a badge of fraud 5 but it is only presumptive, and not conclusive^evidence of it, and may be met and rebutted by evidence on the other side.” Story Eq. section 362. The weight of authority is, in our opinion, in favor of the view here expressed. See note 2, to the section referred to, and note 1, to the next section, and section 365.
We think, then, that the charge was not wrong.
And if the charge was not wrong, it is plain, that it could not have been wrong to refuse the request to charge, for that was in conflict with the charge.
Judgment affirmed.